DETAILED ACTION
Claims 1-25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 17 September 2020, the Applicant has filed a response on 15 December 2020.
In the most-recent Non-Final Office Action, the Examiner’s 35 U.S.C. 103 rejection applied the reference SONG et al (US 2018/0336887 A1) , and while it has an earlier effective filing date that than the instant application, the instant applicant and the applied reference are assigned to the same applicant. By this, the SONG et al reference does not qualify as prior art with regard to this instant application. The Examiner hereby withdraws the 35 US.C. 103 rejection. The claims will be properly addressed in the following section.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1, 4, 10, 11, 12, 13, 14, 20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2018/0005628 A1) in view of Hoffmeister et al (US 2014/0163977 A1: hereafter – Hoffmeister).
For claim 1, Xue discloses a recognition method performed in a user terminal (Xue: [0007] — a device for speech recognition), the recognition method comprising:
determining a characteristic parameter personalized to a speech of a user based on a reference speech signal input by the user (Xue: [0075] — feature training Deep Neural Network which involves obtaining voiceprint features (which are characteristics parameters personalised to a user); [0079], FIG. 2 Step 202 — obtaining voice training data; [0007] — “[a]n audio capturing device records audios, such as a few sentences narrated by a user, as training data”);
receiving, as an input, a target speech signal to be recognized from the user (Xue: FIG. 2 Step 214, [0085] — receiving voice data to be recognised); and
outputting a recognition result of the target speech signal (Xue: FIG. 2 — obtaining speech recognition results; [0065] — “[b]y compensating the data to be recognized using the training data that is relatively more accurate, more accurate results of speech recognition may be obtained”).
The reference of Xue fails to disclose the further limitation of this claim, for which Hoffmeister is now introduced to teach as:
wherein the recognition result of the target speech signal is determined through speech recognition personalized to the speech characteristic of the user using a model of general speech recognition for a plurality of users and the characteristic parameter speech recognition through a base model as well as a model specific to a user; [0049], Fig. 3 Steps 308-314 — making use of a base model as well as a (user) specific model for recognition of the target speech).
The reference of Xue provides teaching for obtaining training characteristic parameters for a user which are to be used in obtaining a target speech recognition result. It differs from the claimed limitation in that the claimed limitation further provides that the speech recognition result of a target speech signal is obtained through speech recognition of a model of general speech as well as one personalised to the speech of the user. This isn’t new to the art as the reference of Hoffmeister is seen to teach above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Hoffmeister into that of Xue, given the predictable result of the use of a distributed speech recognition that works in stages using different speech recognition models, to improve accuracy and properly verify the results of the speech recognition.
For claim 4, claim 1 is incorporated and the combination of Xue in view of Hoffmeister discloses the recognition method, wherein the characteristic parameter comprises identification information indicating a speech characteristic of the user, and the recognition result of the target recognition signal is additionally determined by inputting the identification information and a feature vector of the target speech signal to the model (Xue: [0075] — for speech recognition, feature vectors of the data to be recognised as well as the voiceprint feature vectors are used for decoding recognition).
For claim 10, claim 1 is incorporated and the combination of Xue in view of Hoffmeister discloses the recognition method of claim 1, wherein the reference speech signal is a speech signal input to the user terminal in response to the user using the an audio capturing device that records audio to be used as training data (the training data being input before the target/test data)).
For claim 11, claim 1 is incorporated and the combination of Xue in view of Hoffmeister discloses the recognition method, further comprising:
transmitting the target speech signal and the characteristic parameter to a server (Xue: [0007] — transmitting the training data to one or more server, or another device that receives the one or more audio for speech recognition from another capturing device (teaching of transmitting the target speech signal to a server)); and
receiving the recognition result of the target speech signal from the server, wherein the recognition result of the target speech signal is generated in the server (Xue: [0015] — speech recognition steps being performed at the server).
For claim 12, claim 1 is incorporated and the combination of Xue is in view of Hoffmeister discloses the recognition method, further comprising generating the recognition result of the target speech signal in the user terminal (Xue: [0015] — the device performing the speech recognition alone).
As for claim 13, computer program product claim 13 and method claim 1 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Xue in [0094] provides such a computer-readable medium to read upon this claim. Accordingly, claim 13 is similarly rejected under the same rationale as applied above with respect to method claim 1.
For claim 14, Xue discloses a recognition method performed in a server that recognizes a target speech signal input to a user terminal (Xue: [0015] — speech recognition steps being performed at the server; [0007] — “[a]n audio capturing device records audios), the recognition method comprising:
receiving, from the user terminal, a characteristic parameter personalized to a speech of a user and determined based on a reference speech signal input by the user (Xue: [0075] — feature training Deep Neural Network which involves obtaining voiceprint features (which are characteristics parameters personalised to a user); [0079], FIG. 2 Step 202 — obtaining voice training data; [0007] — “[a]n audio capturing device records audios, such as a few sentences narrated by a user, as training data”; [0007] — transmitting the training data to one or more servers);
receiving, from the user terminal, a target speech signal of the user to be recognized (Xue: FIG. 2 Step 214, [0085] — receiving voice data to be recognised; [0015] — speech recognition steps being performed at the server);
transmitting a recognition result of the target speech signal to the user terminal (Xue: [0007], [0015] — a distribution environment whereby some speech recognition tasks are performed at the server (indicating performing speech recognition at the server and transmitting the results to the user device); [0093] — the user device having output and network interfaces).
The reference of Xue fails to disclose the further limitation of this claim, for which Hoffmeister is now introduced to teach as:
performing speech recognition personalized to speech characteristics of the user on the target speech using a model of general speech recognition for a plurality of users and the characteristic parameter of the user (Hoffmeister: [0017] — speech recognition through a base model as well as a model specific to a user; [0049], Fig. 3 Steps 308-314 — making use of a base model as well as a (user) specific model for recognition of the target speech).

As for claim 20, user terminal claim 20 and method claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step. Xue in [0093] provides a processor as well as computer memory able to store the required instructions. Accordingly, claim 20 is similarly rejected under the same rationale as applied above with respect to method claim 1.
For claim 24, Xue discloses a speech recognition method comprising:
determining, in a user terminal, a parameter based on a reference speech signal input by the individual user to the user terminal (Xue: [0075] — feature training Deep Neural Network which involves obtaining voiceprint features (which are characteristics parameters personalised to a user); [0079], FIG. 2 Step 202 — obtaining voice training data; [0007] — “[a]n audio capturing device records audios, such as a few sentences narrated by a user, as training data”);
transmitting, from the user terminal to a server, the parameter based on the reference speech signal and a target speech signal of the individual user to be recognized (Xue: [0007] — transmitting the training data to one or more server, or another device that receives the one or more audio for speech recognition from another capturing device (teaching of transmitting the target speech signal to a server); [0093] — the user device having output and network interfaces); and
receiving, in the user terminal from the server, a recognition result of the target speech signal (Xue: [0007], [0015] — a distribution environment whereby some speech recognition tasks are performed at the server (indicating performing speech recognition at the server and transmitting the results to the user device); [0093] — the user device having output and network interfaces).
The reference of Xue fails to disclose the further limitation of this claim, for which Hoffmeister is now introduced to teach as:
wherein the recognition speech result of the target speech signal is determined in the server through speech recognition personalized to speech characteristics of the user using a model of general speech recognition for a plurality of users and the parameter of the user (Hoffmeister: [0003] — speech recognition being performed at a server; [0017] — speech recognition through a base model as well as a model specific to a user; [0049], Fig. 3 Steps 308-314 — making use of a base model as well as a (user) specific model for recognition of the target speech).
The same motivation as applied to claim 1 is applicable here still.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2018/0005628 A1) in view of Hoffmeister (US 2014/0163977 A1) as applied to claim 1, further in view of Cox et al (US 6,775,652 B1: hereafter – Cox).
For claim 2, claim 1 is incorporated but the combination of Xue in view of Hoffmeister fails to explicitly disclose the limitation of this claim, for which Cox is now introduced to teach as the recognition method, wherein the characteristic parameter is applied to a feature vector of the target speech signal input to the model, or comprises class information to be used for classifying in the model (Cox: Col 2 lines 3-14 — obtaining speech features for classification into one of a plurality of recognition models while performing speech recognition).
The combination of Xue in view of Hoffmeister provides teaching for obtaining characteristic parameters from speech. It differs from the claimed invention in that the .
Claims 3, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2018/0005628 A1) in view of Hoffmeister (US 2014/0163977 A1) as applied to claim 1, further in view of Menendez-Pidal et al (U.S. 6,768,979 B1: hereafter – Menendez-Pidal).
For claim 3, claim 1 is incorporated but the combination of Xue in view of Hoffmeister fails to disclose the limitations of this claim for which Menendez-Pidal is now introduced to teach as the recognition method, wherein the characteristic parameter comprises normalization information to be used for normalizing a feature vector of the target speech signal, and the recognition result of the target speech signal is additionally determined by normalizing the feature vector of the target recognition signal to be input to the model based on the normalization information (Menendez-Pidal: Col 4 line 66 - col 5 line 5 —normalising feature vectors for performing speech recognition procedures, which may be effectively implemented as a Hidden Markov Model; Col 2 lines 51-57).
The combination of Xue in view of Hoffmeister provides teaching for performing speech recognition on a target speech signal, but differs from the claimed invention in 
For claim 15, claim 14 is incorporated and as applied to claim 3 above, the combination of Xue in view of Hoffmeister further in view of Menendez-Pizal discloses the recognition method, wherein the characteristic parameter comprises any one or any combination of normalization information to be used for normalizing the target speech signal, identification information indicating a speech characteristic of the user, and class information to be used for classifying in the model (Menendez-Pidal: Col 4 line 66 - col 5 line 5 —normalising feature vectors for performing speech recognition procedures, which may be effectively implemented as a Hidden Markov Model; Col 2 lines 51-57).
For claim 16, claim 14 is incorporated and as applied to claim 3 above, the combination of Xue in view of Hoffmeister further in view of Menendez-Pizal discloses the recognition method, wherein the characteristic parameter comprises normalization information to be used for normalizing the target speech signal, and
the recognizing of the target speech signal comprises:
normalizing a feature vector of the target speech signal based on the normalization information (Menendez-Pidal: Col 4 line 66 - col 5 line 5 —normalising feature vectors for performing speech recognition procedures, which may be effectively implemented as a Hidden Markov Model; Col 2 lines 51-57), and
recognizing the target speech signal based on the normalized feature vector and the model (Menendez-Pidal: Col 4 line 66 - col 5 line 5 —normalising feature vectors for performing speech recognition procedures, which may be effectively implemented as a Hidden Markov Model; Col 2 lines 51-57).
Claims 5, 6, 7, 8, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2018/0005628 A1) in view of Hoffmeister (US 2014/0163977 A1) as applied to claim 1, further in view of Bellegarda (US 2014/0088964 A1).
For claim 5, claim 1 is incorporated but the combination of Xue in view of Hoffmesister fails to explicitly disclose the limitations of this claim, for which Belegarda is now introduced to teach as the recognition method, wherein the characteristic parameter comprises class information to be used for classifying in the model (Bellegarda: [0054] — obtaining respective focused speech recognition models that are specific to speech segments of the speech input upon identifying training data that are relevant to the speech segment (the relevant training data being characteristic parameters); [0070] — classifying an unknown target speech signal in an output domain and generating a feature vector for the observation within the latent space), and
the recognition result of the target recognition signal is determined by comparing a value estimated by the model, from a feature vector of the target recognition signal, to the class information in the model (Bellegarda: [0051] — calculating a threshold degree of similarity as a measured distance (value) in order to determine the classification training data closest to the input speech; [0072] — computing the distance between the vectors of the input speech with the training data for classification).
The combination of Xue in view of Hoffmeister provides teaching for determining a characteristic parameter personalized to a speech of a user, but differs from the claimed invention in that the claimed invention further provides that the characteristic information comprises class information for classification and the speech recognition is obtained by comparing a feature vector value obtained from a classified model with the class information. This isn’t new to the art as the reference of Bellegarda is seen to provide. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Bellegarda into that of the combination, given the predictable result of providing further verification of the speech recognition result based on the determined class that the speech input is determined to be classified in.
For claim 6, claim 1 is incorporated and the combination of Xue in view of Hoffmeister further in view of Bellegarda discloses the recognition method of claim 1, wherein the determining of the characteristic parameter comprises determining different types of characteristic parameters based on environment information obtained when the reference speech signal is input to the user terminal (Bellegarda: [0073] — obtaining training samples caused by variations due to ambient noise levels, acoustic properties of the local environment, noise levels (all which are based on environment information at the user terminal)).
For claim 7, claim 6 is incorporated and the combination of Xue in view of Hoffmeister further in view of Bellegarda discloses the recognition method of claim 1, wherein the environment information comprises either one or both of noise information obtaining training samples caused by variations due to ambient noise levels, acoustic properties of the local environment, noise levels (all which are based on environment information at the user terminal collected on the reference speech)).
For claim 8, claim 6 is incorporated and the combination of Xue in view of Hoffmeister further in view of Bellegarda discloses the recognition method of claim 1, wherein the recognition result of the target recognition signal is additionally determined using a characteristic parameter selected based on environment information obtained when the target speech signal is input from different types of characteristic parameters determined in advance based on environment information obtained when the reference speech signal is input (Bellegarda: [0073] — obtaining training samples caused by variations due to acoustic properties of the local environment, noise levels (all which are based on environment information at the user terminal collected on the reference speech); [0045]-[0046]).
For claim 17, claim 14 is incorporated and as applied above, the combination of Xue in view of Hoffmeister further in view of Bellegarda discloses the recognition method wherein the characteristic parameter comprises identification information indicating a speech characteristic of the user (Bellegarda: [0073] — the global training corpus includes training samples with variations caused by many different factors which include speaker’s emotions, vocal characteristics, and accents (these being speech characteristics of the user)), and
the recognizing of the target speech signal comprises:
the global training corpus includes training samples with variations caused by many different factors which include speaker’s emotions, vocal characteristics, and accents, ambient noise levels, acoustic properties of the local environment, and/or noise level and noise characteristics of the recording devices (these all indicating speech characteristics of the user); [0070] — generating a feature vector for a test observation; [0048] — “the respective focused speech recognition model is provided (310) to another component of the speech recognition system (e.g., a classification module of the speech recognition system on a server or on a client device) for recognizing the speech input in an output domain” (teaching classification of the input target speech based on the respective model or characteristic parameter)), and
obtaining the recognition result from the model (Bellegarda: [0048] — “the respective focused speech recognition model is provided (310) to another component of the speech recognition system (e.g., a classification module of the speech recognition system on a server or on a client device) for recognizing the speech input in an output domain” (teaching classification of the input target speech based on the respective model or characteristic parameter)).
For claim 18, claim 14 is incorporated and the combination of Xue in view of Hoffmeister further in view of Bellegarda discloses the recognition method, wherein the characteristic parameter comprises class information to be used for classifying in the model (Bellegarda: [0070] — classifying an unknown target speech signal in an output domain and generating a feature vector for the observation within the latent space), and
the recognizing of the target speech signal comprises comparing a value estimated by the model, from a feature vector of the target recognition signal, to the class calculating a threshold degree of similarity as a measured distance (value) in order to determine the classification training data closest to the input speech; [0072] — computing the distance between the vectors of the input speech with the training data for classification).
For claim 19, claim 14 is incorporated and the combination of Xue in view of Hoffmeister further in view of Bellegarda discloses the recognition method, wherein the characteristic parameter is a characteristic parameter selected based on environment information obtained when the target speech signal is input from different types of characteristic parameters determined in advance based on environment information obtained when the reference speech signal is input (Bellegarda: [0073] — obtaining training samples caused by variations due to ambient noise levels, acoustic properties of the local environment, noise levels (all which are based on environment information at the user terminal)).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2018/0005628 A1) in view of Hoffmeister (US 2014/0163977 A1) as applied to claim 1, further in view of Bellegarda (US 2014/0088964 A1).
For claim 9, claim 1 is incorporated but the combination of Xue in view of Hoffmeister fails to teach the limitations of this claim for which Goesnar is now introduced to teach as the recognition method, wherein the determining of the characteristic parameter comprises determining the characteristic parameter by applying a personal parameter acquired from the reference speech signal to a basic parameter determined based on the plurality of users (Goesnar: [0037] — employing individualised acoustic speech models to recognise user speech in user voice inputs based at least in part on the user identification acoustically determined).
The combination of Xue in view of Hoffmeister provides teaching for determining characteristic parameters employed in speech recognition. It differs from the claimed invention in that the claimed invention provides that a personal characteristic parameter acquired from the reference speech signal and applied to a basic parameter, is also used. This is however not new to the art as the reference of Goesnar is seen to show above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Goesnar into that of the combination of Xue in view of Hoffmeister, given the predictable result having a system that addresses and responds only to commands issued by particular users/speakers, thereby authorising certain speakers to make use of the user device, over others.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2018/0005628 A1) in view of Schroeter et al (US 2016/0125876 A1: hereafter – Schroeter).
For claim 21, Xue discloses a speech recognition method comprising:
determining a characteristic parameter among a plurality of characteristic parameters personalized to a speech of an individual user based on a reference speech signal of the individual user (Xue: [0075] — voiceprint feature vectors are extracted from the speech input of a speaker which get used for training (the voiceprints being personalised characteristic parameters and that they’re used for training indicates the presence of reference speech));
adapting voiceprint feature vectors personalised to a speaker, with a speech recognition acoustic model, in order to obtain a personalised model for the speaker; [0013] — different characteristic parameters being voiceprint feature, noise feature, dialect feature, scene information feature); and



applying a target speech signal of the individual user to the personalized speech recognition model to obtain a recognition result of the target speech signal through speech recognition personalized to speech characteristic of the individual user (Xue: [0083]-[0088], FIG. 2 Steps 214 [Wingdings font/0xE0] 216 [Wingdings font/0xE0] 218 [Wingdings font/0xE0] 212 — obtaining feature vectors of test speech data to be recognised and applying them to the speech model in order to obtain an adaptive speech model for the particular user (indicating a speech recognition personalised to the speech characteristic of the individual user) and then apply that model to recognise the speech).
Xue fails to teach the further limitation of this claim.
The reference of Schroeter is now introduced to teach:
wherein the characteristic parameter is selected from the plurality of characteristic parameters based on target environment information (Schroeter: Abstract — obtaining metadata information (characteristic parameter) associated with ambient noise of input speech (target environment information) obtained from various acoustic environments, such that the metadata information is compared to other stored metadata information in order to match it to the metadata information for the ambient noise profile).
The reference of Xue provides teaching for obtaining characteristic parameter from a plurality of characteristic parameters, but differs from the claimed invention in 
For claim 23, claim 21 is incorporated and the combination of Xue in view of Schroeter discloses the speech recognition method of claim 21, wherein the reference speech signal and the target speech signal are input by the individual user to a user terminal (Xue: [0007] — an audio capturing device which receives the audio for training as well as that for performing the speech recognition), and
the determining of the characteristic parameter comprises accumulatively determining the characteristic parameter each time a reference speech signal is input by the individual user to the user terminal (Xue: [0007] — recording audios as training data (indicating an accumulated amount of reference speech signals); [0008] — obtaining feature vectors from obtained training data and inputting the feature vectors into a speech recognition model).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2018/0005628 A1) in view of Schroeter (US 2016/0125876 A1) as applied to claim 21, in view of Kiss et al (U.S. 9,190,055 B1: hereafter – Kiss).
For claim 22, claim 21 is incorporated and the combination of Xue in view of Schroeter discloses the speech recognition method, wherein the determining of the characteristic parameter comprises:
the feature vectors of training data include at least one of a voiceprint feature vector” (voiceprints being personal parameters of a user)).
The combination of Xue in view of Schroeter fails to explicitly disclose the further limitations of this claim for which Kiss is now introduced to teach as:
applying a first weight to the personal parameter to obtain a weighted personal parameter (Kiss: Claim 24 — a first score for a parameter vector of a personal model);
applying a second weight to a basic parameter determined for the plurality of users to obtain a weighted basic parameter (Kiss: Claim 24 — a second score for a parameter vector of a general model); and
adding the weighted personal parameter to the weighted basic parameter to obtain the characteristic parameter (Kiss: Claim 24 — adding both scores together in order to obtain the parameter for recognising a named entity).
The combination of Xue in view of Schroeter provides teaching for obtaining a personal parameter determined for an individual from a reference speech signal for the purpose of determining a characteristic parameter associated with the individual. It differs from the claimed invention in that the claimed invention further provides that a first and second weight applied respectively to a personal parameter and a basic parameter are added to obtain the characteristic weight. This isn’t new to the art as it is seen to be taught by the reference of Kiss above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Kiss into that of Xue in view of Schroeter, given the predictable result of interpolating a general model and a personal model to generate a single composite model that may be used for easily performing speech recognition (Kiss: Col 8 lines 50-56).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2018/0005628 A1) in view of Hoffmeister (US 2014/0163977 A1) as applied to claim 24, further in view of Goesnar (US 2015/0162004 A1) and further in view of Kiss (U.S. 9,190,055 B1).
For claim 25, claim 24 is incorporated and the combination of Xue in view of Hoffmeister discloses the speech recognition method
the transmitting comprises transmitting, from the user terminal to the server, the personal parameter and the target speech signal (Xue: [0007] — transmitting the training data to one or more server, or another device that receives the one or more audio for speech recognition from another capturing device (teaching of transmitting the target speech signal to a server); [0093] — the user device having output and network interfaces).
The combination of Song in view of Hoffmeister fails to disclose the further limitations of this claim, for which Goesnar is now introduced to teach as the speech recognition method,
wherein the determining of the parameter based on the reference speech signal comprises acquiring a personal parameter determined for the individual user from the reference speech signal (Goesnar: [0037] — employing individualised acoustic speech models to recognise user speech in user voice inputs based at least in part on the user identification acoustically determined).
The combination of Song in view of Hoffmeister provides teaching for determining characteristic parameters employed in speech recognition. It differs from the claimed invention in that the claimed invention provides that a personal characteristic parameter acquired from the reference speech signal and applied to a basic parameter, is also used. This is however not new to the art as the reference of Goesnar is seen to show above. Hence, at the time the application was effectively filed, one of ordinary skill 
The combination of Song in view of Hoffmeister further in view of Goesnar fails to provide teaching for the further limitations of this claim for which Kiss is now introduced to teach as:
the parameter based on the reference signal is determined in the server (Kiss: Col 10 lines 62-64 — implementation at a server) by
applying a first weight to the personal parameter to obtain a weighted personal parameter (Kiss: Claim 24 — a first score for a parameter vector of a personal model),
applying a second weight to a basic parameter to obtain a weighted basic parameter (Kiss: Claim 24 — a second score for a parameter vector of a general model), and
adding the weighted personal parameter to the weighted basic parameter to obtain the parameter based on the reference speech signal (Kiss: Claim 24 — adding both scores together in order to obtain the parameter for recognising a named entity).
The same motivation for the incorporation of Kiss as applied to claim 22 is applicable here still.
The combination of combination of Song in view of Hoffmeister further in view of Goesnar provides teaching for obtaining a personal parameter determined for an individual from a reference speech signal for the purpose of determining a characteristic .
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657


/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657